The City of Palmetto prosecuted bankruptcy proceedings and reached an agreement with its creditors for readjusting and refunding its bonded indebtedness on terms, very beneficial to the City. Pursuant to its Charter, Chapter 7218, Acts of 1915, and amendatory Acts including Chapter 11059, Acts of 1925, Section 6, Article IX of the Constitution, and Chapter 15772, Act of 1931, the City adopted a resolution providing for the issuance of refunding bonds to take the place of the original bonds. This appeal is from a final decree validating the refunding bonds.
The only contention made here in the brief is that some of the original bonds were issued by an approving vote of the freeholders and were supported by a limited tax and being so, they cannot now be refunded with bonds supported by an unlimited tax without an approving vote of the freeholders.
This question was raised and answered contrary to the contention of appellant in State v. City of Manatee, decided *Page 253 
this date. Other questions are raised in the pleadings but they are without merit. The judgment below is affirmed on authority of the case last cited.
Affirmed.
WHITFIELD, P. J., BUFORD, CHAPMAN and THOMAS, J. J, concur.
BROWN, J., dissents.